DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered.

Withdrawn Claim Objections
The objections to claims 1 and 26 for spelling error informalities are hereby withdrawn in view of the claim amendments filed on 7/15/21.

Maintained Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4, 7-13, 22 and 24-27 remain rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0184195; published: Jun. 30, 2016; filed Dec. 30, 2014; of record) in view of Bui et al. (US 2014/0105945; published: Apr. 17, 2014; of record) and Kolly-Hernandez et al. (US 2007/0202067; published: Aug. 30, 2007; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
  Tan et al. is directed to compositions and methods for hair (Title).  Tan et al. teach an oil-in-water emulsion comprising (a) an aqueous dispersion of at least one latex chosen from an acrylate latex, a polyurethane latex, or a silicone latex, (b) an oil phase, and (c) at least one surfactant (limitation of instant claims 1 and 26; Abstract).
With regards to the latex polymers, Tan et al. teach that an aqueous dispersion of any combination of acrylate, polyurethane and silicone latex polymer particles are intended to fall within the scope of the disclosure (limitation of instant claim 26; [0011]).  Tan et al. teach when more than one latex polymer, e.g., in an embodiment where an acrylate and polyurethane latex are chosen, is present in the aqueous phase of the O/W emulsion, the latex polymers may be present in an amount ranging up to about 10% by weight as polymeric active material, relative to the total weight of the emulsion (limitation of instant claims 1 and 26; [0018]-[0019]).  Tan et al. describe in detail the various exemplary and non-limiting embodiments of acrylate latex polymers ([0026]-[0035] and polyurethane latex polymers such as those sold under BAYCUSAN® (e.g., 
With regards to the dispersion medium, Tan et al. teach that it comprises at least one solvent chosen from water and may further comprise at least one solvent chosen from cosmetically acceptable organic solvents (limitation of instant claims 1 and 25-26; [0014]-[0015]).
With regards to the oil phase, Tan et al. teach wherein the at least one water-insoluble component may be present in the emulsion in an amount ranging up to about 50% (e.g., up to 30%) by weight of the active material, relative to the total weight of the emulsion (limitation of instant claim 1; [0101]).  Tan et al. teach wherein the water-insoluble components may include oils such as volatile or non-volatile oils, of animal, plant, mineral or synthetic origin (limitation of instant claims 1 and 26; [0102]).  More specifically, the oils can be chosen from hydrocarbon-based oils containing 8-16 carbon atoms, silicone oils (e.g., dimethicones), vegetable oils (e.g., shea oil, alfafa oil, poppy oil and all other oils listed in instant claims 11 and 27), fluoro oils, non-fluoro oils and mixtures thereof (limitation of instant claim 1, 8-13 and 26-27; [0102], [0106]-[0107]).
With regards to the surfactant, Tan et al. teach that the at least one surfactant may be present in an amount ranging up to about 10% by weight, relative to the total 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Tan et al. do not teach in a particular embodiment (1) wherein the at least one nonionic surfactant comprises, for example, alkylpolyglucosides or glyceryl stearate and (2) wherein the composition further comprises at least one coalescing agents and/or plasticizers, present in a total amount ranging from about 0.1% to about 20% by weight, relative to the total weight of the composition, as required by instant claims 1, 22, 24 and 26.  However, such deficiencies are cured by Bui et al.
Bui et al. is directed to cosmetic compositions comprising wax dispersions and thermoreversible gelling polymers (Title), wherein the cosmetic composition (e.g., a mascara) comprises (a) at least one latex film former; (b) a wax dispersion comprising (i) solid wax particles; (ii) a surfactant mixture comprising at least one nonionic surfactant and at least one ionic surfactant; and (iii) water; and (c) at least one thermoreversible gelling polymer (claim 1).  With regards to the latex film formers, Bui et al. teach that they may be chosen from acrylate copolymers, polyurethanes and mixtures thereof ([0030]).  Bui et al. teach that the latex film former may be chosen from blends comprising a combination of latex film formers, including those listed above ([0035]).  

With regards to instant claim 22, Bui et al. teach that “film former”, “film-forming agent”, “film-forming polymer” and variations thereof mean an agent or polymer capable, by itself or in the presence of an auxiliary film-forming agent, of forming a substantially continuous film that adheres to a support and especially to keratin materials and furthermore, Bui et al. teach that the aqueous dispersion may additionally contain additional film-formers ([0029] and [0225]).
With regards to additional ingredients recited in instant claim 24, Bui et al. teach wherein the composition may further comprise at least one coalescent and/or plasticizer and thickeners, wherein these additional ingredients may be present in an amount ranging from about 10% to about 80% ([0038-0039] and [0225-0228]).
Although Tan et al. teach that the abovementioned composition can further comprise thickening agents ([0173]), they do not specifically teach a polyacrylamide thickening agent present in a range from about 0.1 to about 3% by weight, relative to the total weight of the composition, as required by instant claims 1 and 26.  However such deficiency is cured by Kolly-Hernandez et al.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The disclosures of Tan et al. and Bui et al. are each directed to cosmetic emulsion compositions comprising (a) at least one latex chosen (e.g., acrylate latex, a polyurethane latex, or a silicone latex), (b) an oil phase, (c) at least one surfactant and (d) water.  Tan et al. and Bui et al. both teach wherein the non-ionic surfactant in the cosmetic emulsion composition has an HLB ranging from about 5 to about 15.  Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute one non-ionic surfactant for another, each of which is taught by the prior art to be useful for the same purpose (non-ionic surfactant of Tan et al. and those taught by Bui et al. (e.g., alkylpolyglucosides or glyceryl stearate) for the purpose of stabilizing the latex-containing emulsion), in order to form a third composition to be used for the very same purpose (See MPEP §2144.06).  Furthermore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate coalescents/plasticizers and additional film formers (about 10 to about 80%), as 
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (the thickener of Tan et al. with that of Kolly-Hernandez et al. (e.g., polyacrylamide) for the purpose of thickening and stabilizing the emulsion composition) (See MPEP 2144.06-II).
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
It is noted that the following argument is not new and was addressed in the Office action dated 1/15/21. Applicants argue that none of Kolly, nor Tan, nor Bui provide any reason to include the recited polyacrylamide and silicone elastomer in compositions that comprise two latex polymers, and certainly not at the claimed concentrations of polyacrylamide, nonionic surfactant and latex polymers (Remarks: p. 10-11). And further, Applicants argue that a skilled artisan would not have had a reasonable expectation of success in combining the composition of Kolly including both the 
This is not found persuasive.  In response, and as indicated in the instant rejection, the prior art of record (Tan et al. and Kolly-Hernandez et al.) are both directed to o/w emulsions used in hair treatment compositions, wherein both compositions incorporate thickeners. Therefore, it was proper based on the teachings from the prior art to substitute equivalents, each of which is taught to be useful for the same purpose (i.e., thicken/increase the viscosity of the hair treatment composition); see MPEP §2144.06. That is, the rationale to modify Tan with the incorporation of the specific thickener from Kolly is based on the fact that the prior art recognizes that thickeners can be included in Tan ([0173]) and the claimed polyacrylamides are art recognized thickeners used in oil-in-water hair treating compositions (see Kolly: abstract and [0038]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617